Citation Nr: 0214204	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel






INTRODUCTION

The veteran in this case served on active duty from April 
1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon.  By way of the referenced decision, the RO 
granted the veteran's claim seeking entitlement to service 
connection for post traumatic stress disorder (PTSD), and an 
initial rating of 50 percent was assigned for such 
disability.  The veteran has perfected a timely appeal with 
respect to the initial assignment of 50 percent for his PTSD.

In his VA Form 9 substantive appeal, dated in November 2001, 
the veteran requested a personal hearing at the RO before a 
Member of the Board.  In subsequent correspondence, also 
dated in November 2001, the veteran indicated that he no 
longer desires a Board hearing 


FINDING OF FACT

The veteran's clinical signs and manifestations of PTSD have 
resulted in no more than social and occupational impairment 
with reduced reliability and productivity due to symptoms 
such as disturbed sleep, social isolation, anger, flashbacks, 
and depression.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for post traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
way of the appealed decision, statement of the case, and 
correspondence with the veteran in November 2000 and 
September 2001, the veteran and his representative were 
notified of the information and evidence needed to support 
his currently pending claim.  More specifically, the RO 
provided the veteran and his authorized representative with a 
copy of the October 2000 rating decision and the September 
2001 statement of the case.  These documents informed the 
veteran and his representative of the cumulative evidence 
previously provided to VA in addition to informing them of 
the laws and regulations governing the veteran's claim, 
including the reasons for the determination made regarding 
his claim for service connection and the initial rating 
assigned for such disability.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1992).  Accordingly, the veteran's claim 
seeking an increased initial rating in excess of 50 percent 
for his PTSD is ready for appellate review.

II.  Initial Rating Claim.

The veteran contends that an increased initial rating is 
warranted in his case because his current 50 percent rating 
does not adequately reflect the severity of the symptoms 
associated with his PTSD.  The veteran also filed his 
original claim seeking entitlement to service connection for 
PTSD in June 2000, after the regulatory criteria for 
evaluating mental disorders were amended, effective from 
November 7, 1996.  Thus, only the amended regulations are for 
application in this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) ([w]here a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to a claimant applies, unless the 
Congress provided otherwise or permitted the Secretary to do 
otherwise, and the Secretary does.)

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As the veteran in this case has also appealed from an initial 
award, consideration will be given as to whether an initial 
rating greater than 50 percent for his PTSD disability was 
warranted for any period of time during the pendency of his 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 9411, as set forth in the general 
rating formula for mental disorders, a 50 percent rating is 
assigned where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned where the evidence shows 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Based on a close and careful review of the relevant medical 
evidence in this case, to include the veteran's recent 
October 2000 VA examination report and copies of his 
Portland, Oregon VA Medical Center outpatient treatment 
records dated from April 2000 through August 2001, the Board 
finds that throughout the time period under consideration the 
degree of impairment associated with the veteran's PTSD more 
nearly approximates the criteria for a 50 percent rating 
under Diagnostic Code 9411.  See 38 C.F.R. § 4.7. 

In accordance with the veteran's VA outpatient 
assessment/intake interview, the veteran was first diagnosed 
with PTSD in April 2000.  In June 2000, the veteran began 
group and individual psychotherapy.  Shortly thereafter, in 
October 2000, the veteran underwent a VA examination for 
purposes of determining the severity of his service-connected 
PTSD.  At that time, it was noted that the veteran's PTSD 
manifestations included occupational, social, and marital 
problems.  According to the veteran, he has worked as a self-
employed drywall construction worker for the past 20 years, 
however, he indicated that no longer goes out and 'hustles' 
work because he can not get along with contractors.  It is 
the veteran's belief that contractors are liars, and he must 
fight to get paid.  The veteran noted that he became suicidal 
approximately a year prior to his October 2000 examination 
because his business was doing poorly, and "bills were 
piling up."  The veteran also added that he keeps his 
distance from his wife.   Moreover, he noted that he hates 
crowds and hates people in general.  Finally, the veteran 
complained of suffering from depression as well as 
flashbacks.  According to the veteran's October 2000 VA 
examiner, the veteran met the Diagnostic and Statistical 
Manual of Mental Disorders Fourth Edition (DSM-IV) criteria 
for chronic moderate symptoms of PTSD with secondary symptoms 
of depression and alcohol abuse.  More specifically, the 
examiner indicated that as a result of his PTSD symptoms and 
depression, the veteran appeared to suffer from severe social 
impairment, mild to moderate industrial impairment and 
moderate overall emotional impairment.  The veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
51-55, described by the VA examiner as productive of moderate 
symptoms associated with the veteran's PTSD.  See 38 C.F.R. 
§ 4.130 (2001) (incorporating by reference the VA's adoption 
of the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Third & Fourth 
Editions (DSM-III & DSM-IV), for rating purposes.)  Based on 
the veteran's above-referenced social and occupational 
impairment due to the manifestations of his PTSD, the Board 
determines a current assignment of a 50 percent rating for 
the veteran's PTSD and no higher, has been adequately shown 
to be appropriate.  

An evaluation in excess of 50 percent has not been shown to 
be warranted as there is no evidence of increased 
symptomatology which is consistent with either a 70 or 100 
percent evaluation under the general rating criteria for 
mental disorders.  Notably, the veteran's recent June 2001 
individual psychotherapy note indicates the symptoms 
associated with the veteran's PTSD have been deemed to be in 
the moderate range, as evidenced by the assignment of a 60-51 
GAF score.  38 C.F.R. § 4.130, supra (Emphasis added).  Of 
greater significance, neither a review of the veteran's 
October 2000 examination report or his VA outpatient 
treatment records indicates that the veteran suffers from 
deficiencies in most areas such as work, family relations, 
judgment, and thinking so as to warrant an increased 70 
percent evaluation.  Rather, the veteran's October 2000 
examination report and his most recent 2001 VA outpatient 
treatment records consistently reflect that the veteran is 
well oriented as to person, place, and time.  He displays no 
evidence of a thought process disorder.  The veteran's affect 
also remains appropriate.  Moreover, while the veteran 
admitted to suffering from episodic suicidal ideation at the 
time of his October 2000 examination, his most recent June 
through August 2001 individual psychotherapy notes indicate 
that he has not expressed any suicidal or homicidal ideation.  
The veteran also maintains his personal appearance and 
hygiene.  In regards to social relationships, the evidence 
indicates the veteran has maintained his marriage despite 
some difficulties.  Following the veteran's October 2000 
examination, the examiner noted the veteran appeared to be 
marginally competent to manage his benefits, and he appeared 
to be employable.  The veteran's recent and remote memory 
abilities appeared to be within the average range.  In the 
examiner's opinion, the veteran displayed a history of 
abnormalities of conduct and judgment given his history of 
alcohol abuse.  Therefore, in the absence of a recorded 
increase in symptomatology and given the veteran's ability to 
partially function socially and maintain his employability, 
the Board determines that the evidentiary record does not 
support a finding that an increased initial rating in excess 
of the veteran's current 50 percent rating is warranted for 
the veteran's PTSD.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  In 
this regard, the record does not reflect that the veteran's 
PTSD has recently required him to undergo hospitalization, 
nor is there any indication that the veteran has experienced 
marked interference in his employment due to his PTSD.  
Consequently, while the veteran's PTSD may well case him some 
impairment in his daily activities, there is nothing in the 
record to distinguish his case from the cases of numerous 
other veteran's who are subject to the schedular rating 
criteria for the same disability.  Thus, based on the record, 
the Board finds that the currently assigned 50 percent 
schedular rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411, has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected PTSD. See 
38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for an increased initial rating in excess of 
50 percent for PTSD.

Full consideration has also been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor, 
however, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has also been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  As shown above, the Board has determined 
that a 50 percent rating evaluation for the veteran's PTSD 
reflects the highest degree of impairment shown since the 
date of the grant of service connection.  As such, the rating 
should be effective since that time.  Therefore, there is no 
basis for a staged rating in the present case.







ORDER

Entitlement to an initial rating in excess of 50 for post 
traumatic stress disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

